 AMERICAN STEEL BUILDING CO.American Steel Building Company, Inc. and Interna-tional Association of Bridge, Structural and Or-namental Ironworkers, Shopmen's Local UnionNo. 507. Case 27-CA-725026 April 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 11 June 1982 Administrative Law JudgeDavid G. Heilbrun issued the attached decision.The General Counsel and the Respondent filed ex-ceptions and supporting briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions2and to adopt the recommendedOrder.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.i The Oeneral Counsel has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect. StandardDry Wall Products, 91 NLRB 544 (1950), enfd. IB5 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing the findings.2 Contrary to the judge, we do not find Struksnes Construction Co., 165NLRB 1062 (1967), dispositive of the case, as there is no evidence thatthe Respondent, by its question, sought to ascertain whether a majorityof employees supported the Union. Rather, we find that the Respondent'squestion was the sort of interrogation which by its nature would reason-ably tend to coerce employees in the exercise of their Sec. 7 rights. How-ever, we agree with the judge that, under all circumstances, the conduct,while technically in contravention of the Act, does not warrant aremedy.In Chairman Dotson's view, the Respondent's remarks to employeesdo not constitute unlawful interrogation. He finds that this question ap-pears to be rhetorical and was only part of a lawful speech made to allemployees at an open meeting.DECISIONSTATEMENT OF THE CASEDAVID G. HEILBRUN, Administrative Law Judge. Thiscase was heard at Denver, Colorado, on February 25,1982, based on an amended complaint alleging thatAmerican Steel Building Company, Inc., called Respond-ent, violated Section 8(aX1) of the Act by interrogationof its employees, threat of plant closure, and creation ofan impression among its employees that their union ac-tivities were under surveillance, and did therefore inter-fere with, restrain, and coerce employees in the exerciseof rights guaranteed them in Section 7 of the Act.On the entire record,' my observation of witnessesand consideration of posthearing briefs, I make the fol-lowingFINDINGS OF FACT AND RESULTANT CONCLUSIONSOF LAWOn March 12, 1981, two representatives of the Interna-tional Association of Bridge, Structural and OrnamentalIronworkers, Shopmen's Local Union No. 507, appearedat Respondent's plant and voiced a claim of representa-tion to Plant Manager Kenneth Hendrickson.' This wasrejected and soon a petition was filed as Case 27-RC-6189, ultimately to be dismissed on April 23 as prema-ture.sAt 2:40 p.m. the following day of March 13, Hen-drickson assembled the approximately one dozen rank-and-file employees to speak to them from prepared notes.Admitted Supervisors Timm Armstrong and CharlieLangley were also present. The notes from which Hen-drickson spoke read as follows:Employees Talk 3-13I. Talk because yesterday 2 assholes namedWillet [sic] & Asmus stopped in from the Ironwork-ers Union & claimed they represented you. I didn'tbelieve-asked them to get out.I The transcript of the proceeding runs 125 pages. As officially pre-sented, the single original folio bore a hand-written note pinned to thefront. It read:From: Fed. Rep. Service, Denver, ColoradoNote-This is the orig. transcript-the method used is a computerizedsystem-We won't be doing this again if we can avoid it.Thanks-B. FordThe cryptic ending of this note must refer to the transcript's quality,which is unprecedentedly poor. It beggars any prospect of individualcorrections, for all manner of oddity is present as to vocabulary, gram-mar, syntax, continuity, and a fair capturing of much that was uttered.However, these defects are largely confined to colloquy, as for exampleat p. 48, 1. 15 where even the speaker is misidentified. As to esaential ex-amination of witnesses, I have carefully reviewed my own extensivenotes and reflected closely on circumstances of this fairly recent hearing.From this I am satified that salient testimony is sufficiently set forth, andthat key assertions and denials reflect what was actually advanced by thefour witnesses appearing during this short half-day case. For these rea-sons, and without expressing an opinion on whether this transcript repre-sents fulfillment of contractual obligations I believe it is minimally suffi-cient to skirt the inviting possibility that on due process grounds thematter must be reheard.s All dates and named months hereafter are in 1981, unless shown oth-erwise.s Respondent is a Colorado corporation having ties that were not fullydeveloped in this record to a parent entity of the same name in Texas.Respondent maintains its office and place of business in Aurora, Colora-do, and there engages in the manufacture and sale of steel buildings. Inthe course and conduct of such business it annually sells and ships prod-ucts valued in excess of S50,000 to customers located outside Colorado,while purchasing and receiving goods and materials valued in excess of$50,000 directly from suppliers outside Colorado. On these stipulatedfacts I find Respondent to be an employer engaged in commerce withinthe meaning of Sec. 2(6) and (7) of the Act. In its original form the com-plaint implicitly alleged that Shopmen's Local Union No. 507, sometimescalled the Union, was a labor organization with the meaning of Sec. 2(5)of the Act, and I am satisfied that this has been adequately establishedfrom the record as a whole and may thus be a conclusion of law.270 NLRB No. 21I DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. I don't like unions. I don't think there therewill ever be a union here because after you thinkabout it, you'll decide you don't need or want aunion. If anyone thinks they need a union to work,they may be at the wrong place.A. Union didn't pay for Bldg. Buy land, providejobs, sign paychecks.B. Promise a lot but deliver little.C. Don't have to pay to work here.D. Claims card are confidential and for gettingelection. More than that-might mean a union rep-resent an employee. Not always confidential be-cause cards can be exposed at NLRB Trial.III. Because these two guys claim to representyou-was anybody really contacted by the union?You don't have to answer, & nothing will happen toyou if you do or don't, I just can't believe they rep-resent you.IV. -My opinion-too early for union to try toget in.A. Haven't shipped anything.B. Only skeleton workforce in training stage-hopefully pick up-hire many more.C. Unions fail to adequately represent employees,sometime cause companys to lose money.D. None of you need to pay money to outsideunion people to work here.E. My opinion, never be union here becausedon't need one, and given time you'll agree.F. Top notch attorney to help if we need to goto hearing or Election.V. -Close-I'll be around to answer questions.He testified that these were prepared on the basis oftelephone consultation with Texas-based legal counsel,and that the entire presentation took about 10 minutes.Hendrickson maintained that he did not depart in any ap-preciable way from the theme of these notes, and he ex-pressly denied threatening to close the plant should theclaiming Union be voted in as a collective-bargainingrepresentative. Hendrickson testified that he emphasizedmaking inquiry to the assembled employees about wheth-er or not they had been contacted by the union repre-sentatives only as a matter of his own curiosity, and thatemployee Dale Isaacson had comfortably signified tohaving been contacted without elaborating on what hewas told or his own position on the matter other thanthat he had nothing to hide. Hendrickson was essentiallycorroborated by Steve Miller, formerly a rank-and-fileemployee but now a shop foreman, and by Timm Arm-strong, now Respondent's other shop foreman, each ofwhom testified that no threat of plant closure had beenuttered.The General Counsel relies on the testimony of DellisTrent, a former receiving clerk who worked for Re-spondent from early March until August. Trent testifiedthat Hendrickson's speech was generally along the linescarried in his notes, but that he had also remarked on alikelihood of closing down the plant should the Union'sclaim materialize. Trent's testimony included a specificrecollection that Hendrickson had emphasized how it didnot matter whether employees responded to his inquiryabout being contacted, because he would find this outanyway.'A resolution of credibility is paramount to the out-come of this case. In the order of testifying, I first creditHendrickson on demeanor and other grounds. He wassufficiently forthright that I believe his denial of havinguttered a plant closing threat or that he created an im-pression of surveillance." It is essentially true that whathe spoke was taken from the notes, and no hint of such aremark appears therein. He projected as having a highlyinstitutionalized business leaning, and to have adequatelyacquainted himself with the pitfalls of speeches to em-ployees. A further point, self-serving though it is, con-cerns the fact that he sought to obtain expert guidanceon the matter of labor relations rhetoric, as to this his de-meanor characteristics tie back in because he seeminglyabided this guidance to the letter. As to Trent, I believehe is honestly mistaken in his recollection. On demeanorgrounds he appeared susceptible to suggestion, and hisrecollection was further flawed by recalling a pizza andbeer conclusion to the Hendrickson speech, a point cre-dibly denied by two other witnesses. The two thus re-ferred to are Miller and Armstrong, who each persua-sively denied that Hendrickson had mentioned the spec-tre of a plant closing simply because a union might comein." I note that the General Counsel has shown bias andself-interest to their testimony, yet each in his own waydisplayed a demeanor that inspired some confidence intheir recollections. This is particularly true because eachmade the valid point that a precarious future with Re-spondent would have been both clearly remembered andmight well have altered their own employment plans atAurora. Miller was cross-examined vigorously aboutgaps, disparity, or ambiguity between his investigatoryaffidavit and his testimony. I note this illuminating effort,but must observe contrarily that it incorrectly assumes arank-and-file employee would have both inclination andskill at collaborating in the preparation of a comprehen-sive affidavit for administrative case purposes. Thissimply does not square with realities of the workplace,or with usual involvement by employee witnesses in theinvestigatory process. In particular regard to Miller, I amsatisfied that his demeanor characteristics lent credenceto his version both of what was and what was not said.Armstrong was even more impressive as a witness interms of pure demeanor, and I am influenced by his'On this point Hendrickson had anticipatorily testified that he told theemployees how authorization cards typically used by unions did not nec-essarily retain their confidential character and could, through NLRB pro-ceedings, conceivably result in that assurance not being "the entiretruth."* The latter subject was denied somewhat obliquely, with Hendrick-son's most pertinent testimony being that he said "nothing to imply that."6 On the more esoteric third branch of the casue, I have already cred-ited Hendrickson's denial of having made renarks that would create animpression of surveillance. More importantly, the only way this could beestablished is through Trent's narration that Hendrickson predicted hewould come to know of any card signers. Trent places this in context ofthe employee group being mute to Hendrickson's inquiry about whetherbusiness agent Earl Willett or district representative Frederick Asmushad approached employees, whereas it is clear that Isaacson spoke upboldly and generated a brief dialogue which was devoid of words thatwould form a basis for showing that the impression of imminent, undetec-table, or ultimate surveillance was being created among employees.12 AMERICAN STEEL BUILDING CO.credible description of how employees return to workimmediately after the Hendrickson speech and that apizza and beer treat had occurred several weeks laterwhen Respondent celebrated its first shipment of prod-ucts. The General Counsel has explained for the recordthat former employee Forrest Dalton was expected totestify, but disappointingly would not present himself.What is left however is only the testimony of Trent insupport of amended complaint paragraphs V(b) and (c),and I find this to be unreliable and insufficient to formsubstantial probative evidence in support of such allega-tions.There remains the issue of assertedly unlawful interro-gation of employees. Here the General Counsel relies onStruksnes Construction Co., 165 NLRB 1062 (1967), andnumerous other cases in which the Board has remediedquestioning of employees about circumstances of anaborning campaign toward unionization. Respondentcounters that this matter does not under any view of thefacts constitute a violation, and in the alternative that itis isolated in nature and fundamentally without reasona-ble grounds to pursue. There is no basis not to viewStruksnes as despositive of the issue, except that everycase has its own unique facts.7Here the action of Hen-drickson on March 13 was hasty, haughty, and technical-ly violative of the Act. Absent carefully structured safe-guards the abrupt probing of employees about underly-ing steps of union organizers is inhibiting toward theirright of choice under Section 7. However, it must be in-creasingly asked whether every violation, from whatmay be a vast reservoir on the basis of verbalisms aloneas they emanate in tens of thousands of covered work-places, must be remedied. This concern was often ex-pressed by former Board Member Penello, in his connec-7 Contrary to what the General Counsel anticipated, Respondent didnot brief the ce ase a "polling" of employees issue, but instead pressedother authorities, the most intriguing of which were Bulk Haulers, 200NLRB 389 (1972), and Spearin. Preston & Burrows, 248 NLRB 1384(1980). The latter is distinguishable on its facts, while as to the formerRespondent seems not to have observed that a Supplemental Decisionand Order issued in keeping with reversal and remand by the U.S. Courtof Appeals for the District of Columbia in Teamsters Local 633 v. NLRB,509 F.2d 490 (1974). Accepting "law of the case" based on standards setforth in Bourne v NLRB, 332 F.2d 47 (2d Cir. 1964), the Board re-exam-ined interrogation of employee McKay by Supervisor Therriault andfound it to be coercive within the meaning of Sec. 8(aX1). Bulk Haulers,219 NLRB 244 (1979).tion of the problem to agency resources and an assess-ment of the capacity of prudent working person to fieldand filter certain types of managerial statements. SeePeerless Food Products, 237 NLRB 161 (1978), and PostalService, 242 NLRB 228 (1979). Without more to this caseI propose that it end here, with the hope of a chastenedemployer and a fresh basis for any labor organization toappropriately engage in time-honored approaches to em-ployees leading to their own collective expression of freechoice on the subject of representation.8The work forcewas incomplete on March 13, and since has increased toa normal operating complement by the hire of personsnot present for Hendrickson's speech. The Union electedto press its petition to a full disposition, and an allegationof Dalton having been unlawfully discharged was dis-missed followed by upholding of such action on appeal.Traditional notice-posting would seem artificial, futile,and confusing to employees under the circumstances,plus being an unnecessarily extravagant drain on bothpublic and private resources. I am influenced in themaking of a recommended disposition by rationale of theUnited States Court of Appeals for the Ninth Circuit inwhich, by unpublished order declining to enforce inNLRB v. Blanchard, No. 79-7112, filed August 11, 1980,in relation to Blanchard Construction Co., 234 NLRB1035 (1978), where an 8(a)(l) violation was found, thecourt wrote the "challenged" incidents were of "minorsignificance" not serving purposes of the Act throughenforcement. Accordingly, I render a conclusion of lawthat Respondent's unlawful interrogation of employeeson March 13 concerning whether or not they were con-tacted by Shopmen's Local Union No. 507 does not war-rant remedial action, and I issue the following recom-mended9ORDERThe complaint is dismissed in its entirety.I I expressly disapprove of Hendrickson's unwarranted calumny in re-ferring to his antagonists as "assholes," but consider this impertinence isovershadowed by larger considerations.' If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.13